DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US Patent Application # 17/732,440
US Patent #11,258,729 (17/185,690)
1. A method for providing a visualization of a topology for a logical network implemented in a physical network, the method comprising: 
identifying a set of logical elements of the logical network;
for each logical element in the set of logical elements, identifying a set of one or more physical elements in the physical network that implements the logical element, wherein a plurality of physical elements are identified for at least one of the logical elements; and through a user interface (UI), displaying a visualization comprising (i) the set of logical elements, (ii) connections between the logical elements, (iii) the sets of physical elements that implement each logical element in the set of logical elements, and (iv) correlations between each logical element in the set of logical elements and the set of physical elements that implements the logical element, wherein each logical element and each physical element is represented by a node in the visualization.
1. A method for providing a visualization of a topology for a logical network implemented in a physical network, the method comprising: 
identifying a set of logical elements of the logical network; 
for each logical element in the set of logical elements, identifying a set of one or more physical elements in the physical network that implements the logical element, wherein a plurality of physical elements are identified for at least one of the logical elements; and 
through a user interface (UI), displaying a visualization comprising (i) the set of logical elements, (ii) connections between the logical elements, (iii) the sets of physical elements that implement each logical element in the set of logical elements, and (iv) correlations between each logical element in the set of logical elements and the set of physical elements that implements the logical element, wherein each logical element and each physical element is represented by a node in the visualization, wherein at least a particular set of physical elements that implements a particular logical element is represented as a group node indicating a type of physical element and a number of the type of physical element in the physical network that implement the particular logical element.
2. The method of claim 1, wherein the set of logical elements are organized hierarchically by type of logical element in the visualization.
2. The method of claim 1, wherein the set of logical elements are organized hierarchically by type of logical element in the visualization.
3. The method of claim 2, wherein logical elements that provide connection to networks external to the logical network are displayed at a top of the hierarchy, logical elements that are logical network endpoints are displayed at a bottom of the hierarchy, and additional logical elements are displayed in between the top and the bottom of the hierarchy.
3. The method of claim 2, wherein logical elements that provide connection to networks external to the logical network are displayed at a top of the hierarchy, logical elements that are logical network endpoints are displayed at a bottom of the hierarchy, and additional logical elements are displayed in between the top and the bottom of the hierarchy.
4. The method of claim 3, wherein the set of logical elements are displayed in pyramid with the sets of physical elements displayed alongside the set of logical elements on left and right sides of the pyramid.
4. A method for providing a visualization of a topology for a logical network implemented in a physical network, the method comprising: identifying a set of logical elements of the logical network; for each logical element in the set of logical elements, identifying a set of one or more physical elements in the physical network that implements the logical element, wherein a plurality of physical elements are identified for at least one of the logical elements, and through a user interface (UI), displaying a visualization comprising (i) the set of logical elements displayed in a pyramid with logical elements that provide connections to networks external to the logical network displayed at a top of the pyramid, logical elements that are logical network endpoints displayed at a bottom of the pyramid, and additional logical elements displayed in between the top and the bottom of the pyramid, (ii) connections between the logical elements, (iii) the sets of physical elements that implement each logical element in the set of logical elements displayed alongside the set of logical elements on left and right sides of the pyramid, and (iv) correlations between each logical element in the set of logical elements and the set of physical elements that implements the logical element, wherein each logical element and each physical element is represented by a node in the visualization.
5. The method of claim 4, wherein correlations are displayed as dashed lines between each node representing a logical element and one or more nodes representing the set of physical elements implementing the logical element.
5. The method of claim 4, wherein correlations are displayed as dashed lines between each node representing a logical element and one or more nodes representing the set of physical elements implementing the logical element.
6. The method of claim 1, wherein at least one set of physical elements that implements a particular logical element is represented as a group node indicating a type of physical element and G42324a number of the type of physical element in the physical network that implement the logical element.
6. The method of claim 4, wherein at least one set of physical elements that implements a particular logical element is represented as a group node indicating a type of physical element and a number of the type of physical element in the physical network that implement the logical element.
7. The method of claim 6, wherein the group node is used when a number of physical elements implementing a particular logical element exceeds a specified threshold value.
7. The method of claim 1, wherein the group node is used when a number of physical elements implementing a particular logical element exceeds a specified threshold value.
8. The method of claim 6, wherein the number of physical elements implementing the particular logical element does not exceed the specified threshold value, each physical element is represented in the visualization by an individual node with a dashed line to the particular logical element indicating a correlation between the physical element and the particular logical element.
8. The method of claim 7, wherein when the number of physical elements implementing the particular logical element does not exceed the specified threshold value, each physical element is represented in the visualization by an individual node with a dashed line to the particular logical element indicating a correlation between the physical element and the particular logical element.
9. The method of claim 6, wherein selecting the group node causes the display to pan to show each physical element represented by the group node.
9. The method of claim  1, wherein selecting the group node causes the display to pan to show each physical element represented by the group node.
10. The method of claim 1, wherein a first set of nodes in the visualization appear in a first color and a second set of nodes in the visualization appear in a second color, wherein hovering over a node in the second set of nodes causes the display to show a pop-up window comprising information regarding the hovered-over node.
10. A method for providing a visualization of a topology for a logical network implemented in a physical network, the method comprising: identifying a set of logical elements of the logical network; for each logical element in the set of logical elements, identifying a set of one or more physical elements in the physical network that implements the logical element, wherein a plurality of physical elements are identified for at least one of the logical elements, and through a user interface (Ul), displaying a visualization comprising (i) the set of logical elements, (ii) connections between the logical elements, (iii) the sets of physical elements that implement each logical element in the set of logical elements, and (iv) correlations between each logical element in the set of logical elements and the set of physical elements that implements the logical element, wherein each logical element and each physical element is represented by a node in the visualization, wherein a first set of nodes in the visualization appear in a first color and a second set of nodes in the visualization appear in a second color, wherein hovering over a node in the second set of nodes causes the display to show a pop-up window comprising information regarding the hovered-over node.
11. The method of claim 1, wherein the set of logical elements comprises any number of gateway logical routers, logical switches, and virtual machines (VMs), wherein the set of physical elements comprises any number of edge nodes and host nodes.
11. The method of claim 1, wherein the set of logical elements comprises any number of gateway logical routers, logical switches, and virtual machines (VMs), wherein the set of physical elements comprises any number of edge nodes and host nodes.
12. The method of claim 11, wherein logical switches and VMs are correlated to host nodes, and gateway logical routers are correlated to edge nodes.  
12. The method of claim 11, wherein logical switches and VMs are correlated to host nodes, and gateway logical routers are correlated to edge nodes.
13. The method of claim 12, wherein when a same edge node implements multiple gateway logical routers, the same edge node is represented as a single node in the visualization with dashed lines from the single edge node to each gateway logical router implemented by the single edge node.
13.  A method for providing a visualization of a topology for a logical network implemented in a physical network, the method comprising: identifying a set of logical elements of the logical network comprising any number of gateway logical routers, logical switches, and virtual machines (VMs), for each logical element in the set of logical elements, identifying a set of one or more physical elements in the physical network that implements the logical element, wherein a plurality of physical elements are identified for at least one of the logical elements, wherein the sets of physical elements comprise any number of edge devices and host computers, and through a user interface (UI), displaying a visualization comprising (i) the set of logical elements, (ii) connections between the logical elements, (iii) the sets of physical elements that implement each logical element in the set of logical elements, and (iv) correlations between each logical element in the set of logical elements and the set of physical elements that implements the logical element, wherein each logical element and each physical element is represented by a node in the visualization, wherein logical switch switches and VMs are correlated to host computers and gateway logical routers are correlated to edge devices, wherein when a same edge device implements multiple gateway logical routers, the same edge device is represented as a single node in the visualization with dashed lines from the single node to each node representing a gateway logical router implemented by the single edge device.
14. The method of claim 12, wherein when two or more edge nodes implement a particular gateway logical router, the two or more edge nodes are represented in the visualization with dashed lines from each of the two or more edge nodes to the particular gateway logical router.
for providing a visualization of a topology for a logical network implemented in a physical network, the method comprising: identifying a set of logical elements of the logical network comprising any number of gateway logical routers, logical switches, and virtual machines (VMs); for each logical element in the set of logical elements, identifying a set of one or more physical elements in the physical network that implements the logical element, wherein a plurality of physical elements are identified for at least one of the logical elements, wherein the sets of physical elements comprise any number of edge devices and host computers; and through a user interface (UI), displaying a visualization comprising (i) the set of logical elements, (ii) connections between the logical elements, (iii) the sets of physical elements that implement each logical element in the set of logical elements, and (iv) correlations between each logical element in the set of logical elements and the set of physical elements that implements the logical element, wherein each logical element and each physical element is represented by a node G423 (VMWR.P0357) in the visualization, wherein logical switch switches and VMs are correlated to host computers and gateway logical routers are correlated to edge devices, wherein when two or more edge devices implement a particular gateway logical router, the two or more edge devices are represented in the visualization with dashed lines from the nodes representing each of the two or more edge devices to the node representing the particular gateway logical router.
15. The method of claim 11, wherein the visualization is a first visualization, the method further comprising: 
through the UI, G42325receiving a selection to perform flow tracing for a particular data message flow between a first VM connected to a first logical switch in the logical network and a second VM connected to a second logical switch in the logical network; and displaying a second visualization comprising a path traversed by the particular data message flow through the logical network between the first VM and the second VM, wherein the path is represented by a hierarchically organized pyramid comprising (i) a first node representing the first VM shown at the bottom left of the pyramid below a second node representing the first logical switch, (ii) a third node representing the second VM shown at the bottom right of the pyramid below a fourth node representing the second logical switch, (iii) a fifth node representing a common logical element shared by the first and second logical switches shown at the top center of the pyramid, and (iv) additional nodes representing any additional intervening logical elements shown between the logical switches and the common logical element.
15.  A method for providing a visualization of a topology for a logical network implemented in a physical network, the method comprising: identifying a set of logical elements of the logical network comprising any number of gateway logical routers, logical switches, and virtual machines (VMs); for each logical element in the set of logical elements, identifying a set of one or more physical elements in the physical network that implements the logical element, wherein a plurality of physical elements are identified for at least one of the logical elements, wherein the sets of physical elements comprise any number of edge devices and host computers; through a user interface (UI), displaying a first visualization comprising (i) the set of logical elements, (ii) connections between the logical elements, (iii) the sets of physical elements that implement each logical element in the set of logical elements, and (iv) correlations between each logical element in the set of logical elements and the set of physical elements that implements the logical element, wherein each logical element and each physical element is represented by a node in the visualization, through the UI, receiving a selection to perform flow tracing for a particular data message flow between a first VM connected to a first logical switch in the logical network and a second VM connected to a second logical switch in the logical network; and displaying a second visualization comprising a path traversed by the particular data message flow through the logical network between the first VM and the second VM, wherein the path is represented by a hierarchically organized pyramid comprising (i) a first node representing the first VM shown at the bottom left of the pyramid below a second node representing the first logical switch, (ii) a third node representing the second VM shown at the bottom right of the pyramid below a fourth node representing the second logical switch, (iii) a fifth node representing a common logical element shared by the first and second logical switches shown at the top center of the pyramid, and (iv) additional nodes representing any additional intervening logical elements shown between the logical switches and the common logical element.
16. The method of claim 15, wherein a set of nodes representing physical elements that implement the logical elements in the pyramid are shown in the visualization on the left and right sides of the pyramid, with dashed lines between nodes representing each physical element and nodes representing one or more logical elements implemented by the physical element.  
16. The method of claim 15, wherein a set of nodes representing physical elements that implement the logical elements in the pyramid are shown in the second visualization on the left and right sides of the pyramid, with dashed lines between nodes representing each physical element and nodes representing one or more logical elements implemented by the physical element.
17. The method of claim 16, wherein the second visualization further comprises tunnels between the nodes representing the physical elements, wherein tunnels that do not experience failover events are represented in a first color and tunnels that do experience failover events are represented in a second color.
17. The method of claim 16, wherein the second visualization further comprises representations of tunnels between the nodes representing the physical elements, wherein tunnels that do not experience failover events are represented in a first color and tunnels that do experience failover events are represented in a second color.
18. The method of claim 17, wherein the second visualization depicts north-south traffic and east-west traffic.
18. The method of claim 17, wherein the second visualization depicts one of north-south traffic and east-west traffic.
19. A non-transitory machine readable medium storing a network visualization program for providing a visualization of a topology for a logical network implemented in a physical network, the network visualization program comprising sets of instructions for: 
identifying a set of logical elements of the logical network; for each logical element in the set of logical elements, identifying a set of one or more physical elements in the physical network that implements the logical element, wherein a plurality of physical elements are identified for at least one of the logical elements; and 
through a user interface (UI), displaying a visualization comprising (i) the set of logical elements, (ii) connections between the logical elements, (iii) the sets of physical elements that G42326implement each logical element in the set of logical elements, and (iv) correlations between each logical element in the set of logical elements and the set of physical elements that implements the logical element, wherein each logical element and each physical element is represented by a node in the visualization.
19. A non-transitory machine readable medium storing a network visualization program for providing a visualization of a topology for a logical network implemented in a physical network, the network visualization program comprising sets of instructions for: 
identifying a set of logical elements of the logical network; for each logical element in the set of logical elements, identifying a set of one or more physical elements in the physical network that implements the logical element, wherein a plurality of physical elements are identified for at least one of the logical elements; and 
through a user interface (UI), displaying a visualization comprising (i) the set of logical elements, (ii) connections between the logical elements, (iii) the sets of physical elements that implement each logical element in the set of logical elements, and (iv) correlations between each logical element in the set of logical elements and the set of physical elements that implements the logical element, wherein each logical element and each physical element is represented by a node in the visualization, wherein at least a particular set of physical elements that implements a particular logical element is represented as a group node indicating a type of physical element and a number of the type of physical element in the physical network that implement the particular logical element.
20. The non-transitory machine readable medium of claim 19, wherein the set of logical elements are organized hierarchically by type of logical element in the visualization, wherein logical elements that provide connection to networks external to the logical network are displayed at a top of the hierarchy, logical elements that are logical network endpoints are displayed at a bottom of the hierarchy, and additional logical elements are displayed in between the top and the bottom of the hierarchy.
A non-transitory machine readable medium storing a network visualization program for providing a visualization of a topology for a logical network implemented in a physical network, the network visualization program comprising sets of instructions for: identifying a set of logical elements of the logical network; for each logical element in the set of logical elements, identifying a set of one or more physical elements in the physical network that implements the logical element, wherein a plurality of physical elements are identified for at least one of the logical elements, and through a user interface (UI), displaying a visualization comprising (i) the set of logical elements displayed in a pyramid with logical elements that provide connection to networks external to the logical network displayed at a top of the pyramid, logical elements that are logical network endpoints  displayed at a bottom of the pyramid, and additional logical elements displayed in between the top and the bottom of the pyramid, (ii) connections between the logical elements, (iii) the sets of physical elements that implement each logical element in the set of logical elements displayed alongside the set of logical elements on left and right sides of the pyramid, and (iv) correlations between each logical element in the set of logical elements and the set of physical elements that implements the logical element, wherein each logical element and each physical element is represented by a node in the visualization.
21. The non-transitory machine readable medium of claim 20, wherein the set of logical elements are displayed in pyramid with the sets of physical elements displayed alongside the set of logical elements on left and right sides of the pyramid, and correlations are displayed as dashed lines between each node representing a logical element and one or more nodes representing the set of physical elements implementing the logical element.
21. The non-transitory machine readable medium of claim 20, wherein correlations are displayed as dashed lines between each node representing a logical element and one or more nodes representing the set of physical elements implementing the logical element.
22. The non-transitory machine readable medium of claim 19, wherein at least one set of physical elements that implements a particular logical element is represented as a group node indicating a type of physical element and a number of the type of physical element in the physical network that implement the logical element, wherein the group node is used when a number of physical elements implementing a particular logical element exceeds a specified threshold value and selecting the group node causes the display to pan to show each physical element represented by the group node.
22. The non-transitory machine readable medium of claim 19, 





 wherein the group node is used when a number of physical elements implementing a particular logical element exceeds a specified threshold value and selecting the group node causes the display to pan to show each physical element represented by the group node.
23. The non-transitory machine readable medium of claim 19, wherein (i) the set of logical elements comprises any number of gateway logical routers, logical switches, and virtual machines (VMs), and (ii) the set of physical elements comprises any number of edge nodes and host nodes, wherein logical switches and VMs are correlated to host nodes, and gateway logical routers are correlated to edge nodes.
23.  The non-transitory machine readable medium of claim 19, wherein (i) the set of logical elements comprises any number of gateway logical routers, logical switches, and virtual machines (VMs), and (ii) the set of physical elements comprises any number of edge devices and host computers, wherein logical switches and VMs are correlated to host computers and gateway logical routers are correlated to edge devices.
24. The non-transitory machine readable medium of claim 23, wherein G42327when a same edge node implements multiple gateway logical routers, the same edge node is represented as a single node in the visualization with dashed lines from the single edge node to each gateway logical router implemented by the single edge node, and when two or more edge nodes implement a particular gateway logical router, the two or more edge nodes are represented in the visualization with dashed lines from each of the two or more edge nodes to the particular gateway logical router.
24. A non-transitory machine readable medium storing a network visualization program for providing a visualization of a topology for a logical network implemented in a physical network, the network visualization program comprising sets of instructions for:
identifying a set of logical elements of the logical network; for each logical element in the set of logical elements, identifying a set of one or more physical elements in the physical network that implements the logical element, wherein a plurality of physical elements are identified for at least one of the logical elements; and 
through a user interface (UI), displaying a visualization comprising (i) the set of logical elements, (ii) connections between the logical elements, (iii) the sets of physical elements that implement each logical element in the set of logical elements, and (iv) correlations between each logical element in the set of logical elements and the set of physical elements that implements the logical element, wherein each logical element and each physical element is represented by a node in the visualization, wherein logical switch switches and VMs are correlated to host computers and gateway logical routers are correlated to edge devices, wherein when a same edge device implements multiple gateway logical routers, the same edge device is represented as a single node in the visualization with dashed lines from the single node to each node representing a gateway logical router implemented by the single edge device, wherein when two or more edge nodes implement a particular gateway logical router, the two or more edge devices are represented in the visualization with dashed lines from the nodes representing each of the two or more edge devices to the node representing the particular gateway logical router.
25. The non-transitory machine readable medium of claim 23, wherein the visualization is a first visualization, the network visualization program further comprising sets of instructions for: through the UI, receiving a selection to perform flow tracing for a particular data message flow between a first VM connected to a first logical switch in the logical network and a second VM connected to a second logical switch in the logical network; and displaying a second visualization comprising a path traversed by the particular data message flow through the logical network between the first VM and the second VM, wherein the path is represented by a hierarchically organized pyramid comprising (i) a first node representing the first VM shown at the bottom left of the pyramid below a second node representing the first logical switch, (ii) a third node representing the second VM shown at the bottom right of the pyramid below a fourth node representing the second logical switch, (iii) a fifth node representing a common logical element shared by the first and second logical switches shown at the top center of the pyramid, and (iv) additional nodes representing any additional intervening logical elements shown between the logical switches and the common logical element.
25. A non-transitory machine readable medium storing a network visualization program for providing a visualization of a topology for a logical network implemented in a physical network, the network visualization program comprising sets of instructions for: 
identifying a set of logical elements of the logical network comprising any number of gateway logical routers, logical switches, and virtual machines (VMs); 
for each logical element in the set of logical elements, identifying a set of one or more physical elements in the physical network that implements the logical element, wherein a plurality of physical elements are identified for at least one of the logical elements, wherein the sets of physical elements comprise any number of edge devices and host computers; through a user interface (UI), displaying a first visualization comprising (i) the set of logical elements, (ii) connections between the logical elements, (iii) the sets of physical elements that implement each logical element in the set of logical elements, and (iv) correlations between each logical element in the set of logical elements and the set of physical elements that implements the logical element, wherein each logical element and each physical element is represented by a node in the visualization, through the UI, receiving a selection to perform flow tracing for a particular data message flow between a first VM connected to a first logical switch in the logical network and a second VM connected to a second logical switch in the logical network; and displaying a second visualization comprising a path traversed by the particular data message flow through the logical network between the first VM and the second VM, wherein the path is represented by a hierarchically organized pyramid comprising (i) a first node representing the first VM shown at the bottom left of the pyramid below a second node representing the first logical switch, (ii) a third node representing the second VM shown at the bottom right of the pyramid below a fourth node representing the second logical switch, (iii) a fifth node representing a common logical element shared by the first and second logical switches shown at the top center of the pyramid, and (iv) additional nodes representing any additional intervening logical elements shown between the logical switches and the common logical element.



Claims 1 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. 11,258,729, hereinafter ’729.
As for claim 1, ’729 teaches a method for providing a visualization of a topology for a logical network implemented in a physical network, the method comprising (preamble): 
identifying a set of logical elements of the logical network (stanza 1); 
for each logical element in the set of logical elements, identifying a set of one or more physical elements in the physical network that implements the logical element (stanza 2), wherein a plurality of physical elements are identified for at least one of the logical elements (stanza 2); and 
through a user interface (UI), displaying a visualization comprising (i) the set of logical elements, (ii) connections between the logical elements, (iii) the sets of physical elements that implement each logical element in the set of logical elements, and (iv) correlations between each logical element in the set of logical elements and the set of physical elements that implements the logical element, wherein each logical element and each physical element is represented by a node in the visualization (stanza 3).

As for claim 19, ‘729 teaches a non-transitory machine readable medium storing a network visualization program for providing a visualization of a topology for a logical network implemented in a physical network, the network visualization program comprising sets of instructions for (preamble): 
identifying a set of logical elements of the logical network (stanza 1);
for each logical element in the set of logical elements, identifying a set of one or more physical elements in the physical network that implements the logical element, wherein a plurality of physical elements are identified for at least one of the logical elements (stanza 2); and 
through a user interface (UI), displaying a visualization comprising (i) the set of logical elements, (ii) connections between the logical elements, (iii) the sets of physical elements that G42326implement each logical element in the set of logical elements, and (iv) correlations between each logical element in the set of logical elements and the set of physical elements that implements the logical element, wherein each logical element and each physical element is represented by a node in the visualization (stanza 3).

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 5/9/2022 and 8/8/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 12, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Holla et al. (US 2018/0123903), hereinafter Holla in view of Wang et al. (US 2018/0373961), hereinafter Wang.

As for claim 1, Holla teaches a method for providing a visualization of a topology for a logical network implemented in a physical network (paragraph [0037] describes a topology generator gathers network configuration of a logical network and generates a topology diagram for a network), the method comprising:
identifying a set of logical elements of the logical network (paragraphs [0028]-[0029] and [0035] describe a topology generator receives information regarding a logical network configuration, identifies logical connections between source and destination VMs, logical switches, logical routers and edge gateways);
for each logical element in the set of logical elements, identifying a set of one or more physical elements in the physical network that implements the logical element (paragraph [0030] describes the topology generator receives information about the VMs that are hosted on each host i.e. physical elements), wherein a plurality of physical elements are identified for at least one of the logical elements (paragraph [0030] describes the receiving of information about the VMs that are hosted on each host); and
through a user interface (UI), displaying a visualization comprising (i) the set of logical elements (Fig. 3; paragraph [0050] describes the topology generator builds a parent-child relationship between different elements such as VMs, managed forwarding elements (MFEs), logical  forwarding elements (LFEs), distributed logical routers (DLRs), edge gateways in an overlay network, the topology generator generates an overlay topology diagram depicting the parent-child relationship that is presented in a graphical user interface), (ii) connections between the logical elements (Fig. 3; paragraphs [0052] describes the three LFEs are connected to each other through a DLR), (iii) the sets of physical elements that implement each logical element in the set of logical elements (paragraph [0044] describes the VM to host mappings determines the VMs that are hosted on each host), (iv)   correlations between each logical element in a set of logical elements and a set of physical elements that implements the logical element (paragraphs [0043]-[0045] describe the topology generator identifies different mappings of VMs to each host of the hosts, VM to logical forwarding elements (e.g. logical switches, logical routers).
Holla fails to teach wherein each logical element and each physical element is represented by a node in the visualization.
However, it is well known in the art, to construct a graph that includes nodes and their span, as evidenced by Wang.
Wang discloses
wherein each logical element and each physical element is represented by a node in a visualization (Fig. 2A, paragraphs [0036] and [0042] describe the generated graph includes nodes, each node corresponds to a logical network entity, the graph also shows transport nodes).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Wang for presenting a graph of a logical network. The teachings of Wang, when implemented in the Holla system, will allow one of ordinary skill in the art to display the connections between entities in the logical network. One of ordinary skill in the art would be motivated to utilize the teachings of Wang in the Holla system in order to ascertain how data flows between logical components of a software-defined network.  

As for claim 11, the combined system of Holla and Wang teaches wherein the set of logical elements comprises any number of gateway logical routers, logical switches, and virtual machines (VMs) (Holla: paragraph [0028] and [0049] describes logical elements including VMs, logical routers, logical switches, edge gateways (i.e. gateway logical routers)), wherein the set of physical elements comprises any number of edge nodes and host nodes (Holla: paragraphs [0028] and [0030] describe edge gateways and host machines). 

As for claim 12, the combined system of Holla and Wang teaches wherein logical switches and VMs are correlated to host nodes (Holla: paragraph [0045] describes the logical network includes VMs that connect to the LFEs residing on various different host machines, and gateway logical routers are correlated to edge nodes (Hola: paragraph [0045] describes the MFEs (e.g. software virtual switches) operating on these host machines implement the LFEs (logical switches, logical routers, etc.).

As for claim 19, Holla teaches a non-transitory machine readable medium storing a network visualization program for providing a visualization of a topology for a logical network implemented in a physical network (paragraph [0114] and [0016] describe a computer readable media storing instructions executed by processing units to perform processes; paragraph [0037] describes a topology generator gathers network configuration of a logical network and generates a topology diagram for a network), the network visualization program comprising sets of instructions for (paragraph [0116] describes instructions being executed in order to execute processes): 
identifying a set of logical elements of the logical network (paragraphs [0028]-[0029] and [0035] describe a topology generator receives information regarding a logical network configuration, identifies logical connections between source and destination VMs, logical switches, logical routers and edge gateways); 
for each logical element in the set of logical elements, identifying a set of one or more physical elements in the physical network that implements the logical element (paragraph [0030] describes the topology generator receives information about the VMs that are hosted on each host i.e. physical elements), wherein a plurality of physical elements are identified for at least one of the logical elements (paragraph [0030] describes the receiving of information about the VMs that are hosted on each host); and 
through a user interface (UI), displaying a visualization comprising (i) the set of logical elements (Fig. 3; paragraph [0050] describes the topology generator builds a parent-child relationship between different elements such as VMs, managed forwarding elements (MFEs), logical  forwarding elements (LFEs), distributed logical routers (DLRs), edge gateways in an overlay network, the topology generator generates an overlay topology diagram depicting the parent-child relationship that is presented in a graphical user interface), (ii) connections between the logical elements (Fig. 3; paragraphs [0052] describes the three LFEs are connected to each other through a DLR), (iii) the sets of physical elements that G42326implement each logical element in the set of logical elements (paragraph [0044] describes the VM to host mappings determines the VMs that are hosted on each host), and (iv) correlations between each logical element in the set of logical elements and the set of physical elements that implements the logical element (paragraphs [0043]-[0045] describe the topology generator identifies different mappings of VMs to each host of the hosts, VM to logical forwarding elements (e.g. logical switches, logical routers).
Holla fails to teach wherein each logical element and each physical element is represented by a node in the visualization.
However, it is well known in the art, to construct a graph that includes nodes and their span, as evidenced by Wang.
Wang discloses
wherein each logical element and each physical element is represented by a node in a visualization (Fig. 2A, paragraphs [0036] and [0042] describe the generated graph includes nodes, each node corresponds to a logical network entity, the graph also shows transport nodes).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Wan for presenting a graph of a logical network. The teachings of Wan, when implemented in the Holla system, will allow one of ordinary skill in the art to display the connections between entities in the logical network. One of ordinary skill in the art would be motivated to utilize the teachings of Wan in the Holla system in order to ascertain how data flows between logical components of a software-defined network.  

As for claim 23, the combined system of Holla and Wang teaches wherein (i) the set of logical elements comprises any number of gateway logical routers, logical switches, and virtual machines (VMs) (Holla: paragraph [0028] describes logical elements including VMs, logical routers, logical switches), and (ii) the set of physical elements comprises any number of edge nodes and host nodes (Holla: paragraphs [0028] and [0030] describe edge gateways and host machines), wherein logical switches and VMs are correlated to host nodes (Holla: paragraph [0045] describes the logical network includes VMs that connect to the LFEs residing on various different host machines, and the MFEs (e.g. software virtual switches) operating on these host machines implement the LFEs (logical switches, logical routers, etc.), and gateway logical routers are correlated to edge nodes (Holla: paragraphs [0050] and [0052] describe the topology generator builds a parent-child relationship between VMs, MFEs, LFEs, DRLs, edge gateway in the overlay network using the identified mappings.  The GUI displays the DLR is connected to an edge gateway).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Holla (US 2018/0123903) in view of Wang (US 2018/0373961) further in view of Gauvin et al. (US 7,315,985 B1), hereinafter Gauvin.

As for claim 2, the combined system of Holla and Wang teaches wherein the logical element is a network element (Wang: paragraphs [0043]-[0044] describe components that belong to a graphical topology).
The combined system of Holla and Wang fails to teach wherein a set of network elements are organized hierarchically by type of network element in a visualization.
However, it is well known in the art, to arrange the same type of network elements in a layer, as evidenced by Gauvin.
Gauvin discloses wherein a set of network elements are organized hierarchically by type of network element in a visualization (Fig. 4; col. 12, lines 2-5 describe a display of group of similar devices which are displayed in respective display areas associated with devices of the same type).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Gauvin for arranging network elements according to their device type. The teachings of Gauvin, when implemented in the Holla and Wang system, will allow one of ordinary skill in the art to visually aid users in viewing a network topology. One of ordinary skill in the art would be motivated to utilize the teachings of Gauvin in the Holla and Wang system in order to help users to quickly ascertain which elements of a network topology are of their interest and select those elements (Gauvin: col. 12, lines 8-14).

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holla (US 2018/0123903) in view of Wang (US 2018/0373961) and Gauvin (US 7,315,985 B1) further in view of Mesurekar et al. (US 2017/0317954), hereinafter Masurekar.

As for claim 3, the combined system of Holla, Wang and Gauvin teaches
wherein logical elements that are logical network endpoints are displayed at a bottom of the hierarchy (Holla: Fig. 3; VMs 305-335; paragraphs [0050]-[0051] describe the topology diagram includes a web tier with multiple VMs), and 
additional logical elements are displayed in between the top and the bottom of the hierarchy (Holla: Fig. 3; LFEs 340-350; paragraph [0052] describes three LFEs and their respective DLR).  
The combined system of Holla, Wang and Gauvin fails to teach wherein logical elements that provide connection to networks external to a logical network are displayed at a top of a hierarchy.
However, it is well known in the art, to arrange network elements at the edge of a logical network, as evidenced by Masurekar.
Masurekar discloses
wherein logical elements that provide connection to networks external to a logical network are displayed at a top of a hierarchy (Fig. 1, Edge Cluster 110, External Network 170; paragraphs [0043]-[0044] describe an illustration of a physical network topology that connects logical networks implemented on physical nodes of a network to external network, the figures shows an edge cluster comprising a set of edge nodes (e.g. gateway machines) that connects the logical networks implemented on the physical network to an external network).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Masurekar for arranging network elements at the edge of a network. The teachings of Masurekar, when implemented in the Holla, Wang and Gauvin system, will allow one of ordinary skill in the art to provide connection between the logical networks to external network. One of ordinary skill in the art would be motivated to utilize the teachings of Gauvin in the Holla, Wang and Gauvin system in order to include a set of network elements that handle north-south traffic of logical networks (Masurekar: paragraph [0044]).

As for claim 20, the combined system of Holla and Wang teaches logical elements that are logical network endpoints are displayed at a bottom of the hierarchy (Holla: Fig. 3; VMs 305-335; paragraphs [0050]-[0051] describe the topology diagram includes a web tier with multiple VMs), and 
additional logical elements are displayed in between the top and the bottom of the hierarchy (Holla: Fig. 3; LFEs 340-350; paragraph [0052] describes three LFEs and their respective DLR).  
The combined system of Holla and Wang fails to teach wherein a set of logical elements are organized hierarchically by type of logical element in a visualization, wherein logical elements that provide connection to networks external to a logical network are displayed at a top of a hierarchy.
However, it is well known in the art, to arrange the same type of network elements in a layer, as evidenced by Gauvin.
Gauvin discloses wherein a set of network elements are organized hierarchically by type of network element in a visualization (Fig. 4; col. 12, lines 2-5 describe a display of group of similar devices which are displayed in respective display areas associated with devices of the same type).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Gauvin for arranging network elements according to their device type. The teachings of Gauvin, when implemented in the Holla and Wang system, will allow one of ordinary skill in the art to visually aid users in viewing a network topology. One of ordinary skill in the art would be motivated to utilize the teachings of Gauvin in the Holla and Wang system in order to help users to quickly ascertain which elements of a network topology are of their interest and select those elements (Gauvin: col. 12, lines 8-14).
The combined system of Holla, Wang and Gauvin fails to teach wherein logical elements that provide connection to networks external to a logical network are displayed at a top of a hierarchy.
However, it is well known in the art, to arrange network elements at the edge of a logical network, as evidenced by Masurekar.
Masurekar discloses
wherein logical elements that provide connection to networks external to a logical network are displayed at a top of a hierarchy (Fig. 1, Edge Cluster 110, External Network 170; paragraphs [0043]-[0044] describe an illustration of a physical network topology that connects logical networks implemented on physical nodes of a network to external network, the figures shows an edge cluster comprising a set of edge nodes (e.g. gateway machines) that connects the logical networks implemented on the physical network to an external network).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Masurekar for arranging network elements at the edge of a network. The teachings of Masurekar, when implemented in the Holla, Wang and Gauvin system, will allow one of ordinary skill in the art to provide connection between the logical networks to external network. One of ordinary skill in the art would be motivated to utilize the teachings of Gauvin in the Holla, Wang and Gauvin system in order to include a set of network elements that handle north-south traffic of logical networks (Masurekar: paragraph [0044]).

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:

Claim 4 recites the limitations “The method of claim 3, wherein the set of logical elements are displayed in pyramid with the sets of physical elements displayed alongside the set of logical elements on left and right sides of the pyramid.”

Holla (US 2018/0123903) discloses and illustrates an overlay topology diagram, the diagram includes a parent-child relationship between different entities in an overlay network, this parent-child relationship is then used to generate an overlay topology diagram that is presented as a connection diagram in a graphical user interface (see paragraphs [0050]-[0052] and Figure 3).  Holla discloses topography generator builds a parent-child relationship and generates an overlay topology diagram that is presented in a graphical user interface. However, Holla fails to disclose what was claimed, therefore, claim 4 is having allowable subject matter.

Claim 5 is dependent claim of claim 4, the claim is objected to due to its dependency.

Claim 6 recites the limitations “The method of claim 1, wherein at least one set of physical elements that implements a particular logical element is represented as a group node indicating a type of physical element and G42324a number of the type of physical element in the physical network that implement the logical element.”  

Gauvin (US 7,315,985 B1) discloses a graphical user interface displays a hierarchical arrangement of expandable icons associated with host elements, storage elements and connectivity elements maintained within a storage area network element database, one of the icons represent a group of individual host devices (see Fig. 3; col. 14, lines 11-29). Gauvin fails to disclose the set of physical elements (i.e. hosts) implement a particular logical element as claimed. Thus, claim 6 is having allowable subject matter.


Claims 7-9 are dependent claims of claim 6, the claims are objected to due to their dependency.

Claim 10 recites the limitations “The method of claim 1, wherein a first set of nodes in the visualization appear in a first color and a second set of nodes in the visualization appear in a second color, wherein hovering over a node in the second set of nodes causes the display to show a pop-up window comprising information regarding the hovered-over node.”

Nhu et al. (US 2018/0262447) disclose a visualization of a path between endpoints of a logical network that illustrates both the logical network components along the path as well as the physical network components that implement those logical network component, the visualization uses various different colors to represent logical network components, physical components (see paragraphs [0028] and [0032]).  Nhu fails to disclose when hovering over node in the second set of nodes causes a display to show a pop-up window comprising information associated with the hovered-over node.
Kulkarni et al. (US 2018/0062939) disclose user interactions, received via an interactive GUI. One of the interactions involves changing association of a group of nodes, a user can hover a mouse over an icon representing a node that causes pop-up windows or description boxes indicating signal strength of an access point that the respective node is connected to (see paragraphs [0055] and [0057]). Kulkarni fails to disclose a second set of node appear in a second color and a hovering over is performed on a node in a second set of nodes.

Claim 10 is having allowable subject matter.

Claim 13 recites the limitations “The method of claim 12, wherein when a same edge node implements multiple gateway logical routers, the same edge node is represented as a single node in the visualization with dashed lines from the single edge node to each gateway logical router implemented by the single edge node.” 

Gauvin (US 7,315,985 B1) discloses a network topology view that groups related devices into a single logical entity e.g. a single icon that represents that group of device (see col. 14, lines 11-29). Gauvin fails to disclose an edge node implements multiple gateway logical routers and the same edge node is represented as a single node and dashed line from the edge node to each gateway logical router. Thus, claim 13 is having allowable subject matter.

Claim 14 recites the limitations “The method of claim 12, wherein when two or more edge nodes implement a particular gateway logical router, the two or more edge nodes are represented in the visualization with dashed lines from each of the two or more edge nodes to the particular gateway logical router.”  

Gauvin (US 7,315,985 B1) discloses a network topology view that groups related devices into a single logical entity e.g. a single icon that represents that group of device (see col. 14, lines 11-29). Gauvin fails to disclose what is claimed in claim 14. Thus, claim 14 is having allowable subject matter.

Claim 15 recites the limitations “The method of claim 11, wherein the visualization is a first visualization, the method further comprising: 
through the UI, G42325receiving a selection to perform flow tracing for a particular data message flow between a first VM connected to a first logical switch in the logical network and a second VM connected to a second logical switch in the logical network; and 
displaying a second visualization comprising a path traversed by the particular data message flow through the logical network between the first VM and the second VM, wherein the path is represented by a hierarchically organized pyramid comprising (i) a first node representing the first VM shown at the bottom left of the pyramid below a second node representing the first logical switch, (ii) a third node representing the second VM shown at the bottom right of the pyramid below a fourth node representing the second logical switch, (iii) a fifth node representing a common logical element shared by the first and second logical switches shown at the top center of the pyramid, and (iv) additional nodes representing any additional intervening logical elements shown between the logical switches and the common logical element.”

Holla (US 2018/0123903) discloses topology diagrams present how entities are connected to each other and a health checker monitors the whole network (see paragraph [0109]) Holla discloses a method of providing a network topology which enables user to visualize how entities are connected to each other in an overlay network but fails to disclose what was claimed.

Chitalia et al. (US 2021/0051109) disclose a method that includes collecting flow data for a network having a plurality of network devices and a plurality of virtual networks established within the network (see Abstract).  A network analysis system processes a query and causes a user interface illustrating a likely path between a source and destination virtual network to be presented at a user interface device (see Figures 2, 4 and 5; paragraphs [0085]-[0087]).  The interface displays a network diagram and a topology of various network devices, actual or potential data paths between the network devices and other components, the display region provides a number of input fields relating to both an underlay network being analyzed as well as  the overlay network being analyzed (see paragraphs [0102]-[0103]). Chitalia discloses a method of displaying a network topology of various network devices and actual or potential data paths between the network devices and other components but fails to disclose what was claimed. Thus, claim 15 is having allowable subject matter.

Claims 16-18 are dependent claims of claim 15.  The claims the claims are objected to due to their dependency.

Claim 21 recites the limitations “The non-transitory machine readable medium of claim 20, wherein the set of logical elements are displayed in pyramid with the sets of physical elements displayed alongside the set of logical elements on left and right sides of the pyramid, and correlations are displayed as dashed lines between each node representing a logical element and one or more nodes representing the set of physical elements implementing the logical element.”

Holla (US 2018/0123903) discloses and illustrates an overlay topology diagram, the diagram includes a parent-child relationship between different entities in an overlay network, this parent-child relationship is then used to generate an overlay topology diagram that is presented as a connection diagram in a graphical user interface (see paragraphs [0050]-[0052] and Figure 3).  Holla discloses topography generator builds a parent-child relationship and generates an overlay topology diagram that is presented in a graphical user interface. However, Holla fails to disclose what was claimed, therefore, claim 21 is having allowable subject matter.

Claim 22 recites the limitations “The non-transitory machine readable medium of claim 19, wherein at least one set of physical elements that implements a particular logical element is represented as a group node indicating a type of physical element and a number of the type of physical element in the physical network that implement the logical element, wherein the group node is used when a number of physical elements implementing a particular logical element exceeds a specified threshold value and selecting the group node causes the display to pan to show each physical element represented by the group node.” 

Gauvin (US 7,315,985 B1) discloses a graphical user interface displays a hierarchical arrangement of expandable icons associated with host elements, storage elements and connectivity elements maintained within a storage area network element database, one of the icons represent a group of individual host devices (see Fig. 3; col. 14, lines 11-29). Gauvin fails to disclose the set of physical elements (i.e. hosts) implement a particular logical element, wherein the group node is used when a number of physical elements implementing a particular logical element exceeds a specified threshold value and selecting the group node causes the display to pan to show each physical element represented by the group node as claimed. Therefore, claim 21 contains allowable subject matter.

Claim 24 recites the limitations “The non-transitory machine readable medium of claim 23, wherein G42327when a same edge node implements multiple gateway logical routers, the same edge node is represented as a single node in the visualization with dashed lines from the single edge node to each gateway logical router implemented by the single edge node, and when two or more edge nodes implement a particular gateway logical router, the two or more edge nodes are represented in the visualization with dashed lines from each of the two or more edge nodes to the particular gateway logical router.” 

Masurekar et al. (US 2017/0317954) discloses a logical network topology having an edge cluster that includes several gateway machines (see Fig. 1 and paragraph [0044]). Masurekar fails to disclose the same edge node is represented as a single node in the visualization with dashed lines from the single edge node to each gateway logical router implemented by the single edge node, and when two or more edge nodes implement a particular gateway logical router, the two or more edge nodes are represented in the visualization with dashed lines from each of the two or more edge nodes to the particular gateway logical router. Therefore, claim 24 is having allowable subject matter.

Claim 25 recites the limitations “the non-transitory machine readable medium of claim 23, wherein the visualization is a first visualization, the network visualization program further comprising sets of instructions for: through the UI, receiving a selection to perform flow tracing for a particular data message flow between a first VM connected to a first logical switch in the logical network and a second VM connected to a second logical switch in the logical network; and displaying a second visualization comprising a path traversed by the particular data message flow through the logical network between the first VM and the second VM, wherein the path is represented by a hierarchically organized pyramid comprising (i) a first node representing the first VM shown at the bottom left of the pyramid below a second node representing the first logical switch, (ii) a third node representing the second VM shown at the bottom right of the pyramid below a fourth node representing the second logical switch, (iii) a fifth node representing a common logical element shared by the first and second logical switches shown at the top center of the pyramid, and (iv) additional nodes representing any additional intervening logical elements shown between the logical switches and the common logical element.

Chitalia et al. (US 2021/0051109) discloses a network analysis system causes a user interface illustrating a likely path between a source and destination virtual network to be presented at a user interface device.  The network analysis system receives a query e.g. an input detected by a user interface device, the inputs is entered by an administrator who notices that a particular machine within a particular virtual network seems to be dropping packets as an unusual rate and may seek to troubleshoot the problem. The query includes information about a source and destination virtual network, the network analysis system includes flow API which outputs information about the determined likely paths to the user interface. A user interface module uses the information from the flow API to generate data sufficient to create a user interface presenting possible paths between virtual machines (see paragraphs [0085]-[0087]).  Chitalia discloses a method of tracing paths between virtual machines and displaying the likely paths between the source virtual machine and the destination virtual machine, however, Chitalia fails to disclose other limitations recited in claim 25. Thus, the claim is having allowable subject matter.

Conclusions

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramprasad et al. (US 2012/0151352) teach rendering system components on a monitoring tool
Strohmenger et al. (US 2016/0274558) teach cloud-based analytic for industrial automation
Archer et al. (US 2009/0248895) teach determining a path for network traffic between nodes in a parallel computer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N./Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459